Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's Amendment, filed on December 20, 2021 has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 13, and 17 are independent claims.  Claims 1, 11, 13, and 17 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-3, 7, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Boro (PG Pub. No. 2015/0135285 A1) and further in view of Burrows (WO2019222742A1) and Ferguson (PG Pub. No. 2007/0250863 A1).
Regarding Claim 1, Boro discloses a system comprising:
a memory that stores computer-executable components (see Boro, paragraph [0167], where hardware may include a general purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors); and
a processor, operatively coupled to the memory (see Boro, paragraph [0167], where hardware may include a general purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors), that executes computer-executable components, the computer-executable components comprising:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the user account (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more);
a content routing component that provides portions of digital content directed to the user account to respective reviewer accounts of the multiple reviewer accounts (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message); and
a feedback component that receives, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content (see Boro, paragraph [0188], where an email is sent to a custom browser email account, belonging to a child and the source address is not in the list of approved email addresses, the parents are notified and they can elect to approve the new email address or reject it; the same procedure is followed with an instant message address and a voice over IP address that is not already approved), wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more).
Boro does not disclose:
a selection component that identifies multiple reviewer accounts based at least on one or more selection criteria corresponding to a user account in a social media platform, and the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  
Burrows discloses a selection component that identifies multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Boro in view of Burrows does not disclose the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Regarding Claim 2, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein the content routing component provides the portions of the digital content using at least one (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message).
Regarding Claim 3, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein the feedback component determines that the first portion of the portions of the digital content is classified as the offensive content, and the computer-executable components further comprises a remediation component that implements an exception handling process to resolve a presence of the first portion in the social media platform (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message).
Regarding Claim 7, Boro in view of Burros and Ferguson discloses the system of Claim 3, wherein to resolve the presence of the first portion in the social media platform, the remediation component sends a notification message to an administrator account of the social media platform, the notification message identifies a second user account that originated the first portion of the portions of the digital content (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message; see also paragraph [0087], where service 534 may comprise a media aspect 524 and/or a non-media aspect 528; see also paragraph [0141], where the non-media aspect 528 may comprise an e-mail address and/or an instant messaging address, moniker, handle, or the like).
Regarding Claim 9, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein:
Boro does not disclose the one or more selection criteria further comprises a defined type of professional certification.  Burrows discloses the one or more selection criteria further comprises a defined type of professional certification (see Burrows, page 12, where Fig. 3 illustrates dynamic rating systems and method for human and machine review participants … software tools … may be used to dynamically rate participants for qualities such as … credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract).
Regarding Claim 10, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein the selection component identifies a reviewer account having an extant relationship with the user account of the social media platform (see Boro, paragraph [0188], where an email is sent to a custom browser email account, belonging to a child and the source address is not in the list of approved email addresses, the parents are notified and they can elect to approve the new email address or reject it; the same procedure is followed with an instant message address and a voice over IP address that is not already approved).
Regarding Claim 13, Boro discloses a computer-implemented method, comprising:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the user account (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more);
providing, by the system, portions of digital content directed to the user account to respective reviewer accounts of the multiple reviewer accounts (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message); and
receiving, by the system, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content (see Boro, paragraph [0188], where an email is sent to a custom browser email account, belonging to a child and the source address is not in the list of approved email addresses, the parents are notified and they can elect to approve the new email address or reject it; the same procedure is followed with an instant message address and a voice over IP address that is not already approved), wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more).
Boro does not disclose:
selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria corresponding to a user account in a social media platform, and the one or more selection criteria comprises at least one of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  
Burrows discloses selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) corresponding to a user account in a social media platform (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Boro in view of Burrows does not disclose the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Regarding Claim 17, Boro discloses a computer program product for providing a crowdsourced solution to remove offensive digital content from a social media user account, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
wherein multiple reviewer accounts are selected to evaluate presence of offensive digital content in the social media platform directed to the user account (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more);
providing, by the processor, portions of digital content directed to the user account to respective reviewer accounts of the multiple reviewer accounts (see Boro, paragraph [0117], where when an inappropriate word or phrase is detected in a message, the messaging facility 512 may take an action; the action could be a default action or an action specified by the user or the administrative user; in any case, the action may be to reject the message; to warn or notify the administrative user about the message); and
receive, by the processor, from the respective reviewer accounts, rating information indicative of ratings for the portions of the digital content (see Boro, paragraph [0188], where an email is sent to a custom browser email account, belonging to a child and the source address is not in the list of approved email addresses, the parents are notified and they can elect to approve the new email address or reject it; the same procedure is followed with an instant message address and a voice over IP address that is not already approved), wherein a first rating of the ratings classifies a first portion of the portions of the digital content as one of offensive content or non-offensive content (see Boro, paragraph [0117], where one aspect of the filtering may relate to looking forward a word or phrase that is classified as inappropriate; such classification may be automatically provided by or built into the messaging facility 512 and/or may be specified by a user or an administrative user; see also paragraph [0146], where sets of administrative users may have a cardinality of one or more).
Boro does not disclose:
selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria corresponding to a user account in a social media platform, and the one or more selection criteria comprises at least one of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  
Burrows discloses selecting, by a system operatively coupled to a processor, multiple reviewer accounts based at least on one or more selection criteria (see Burrows, page 3, where through the user of real-time and continuous dynamic machine and/or human analysis and scoring by relevant subject matter, weighted by a credibility score constantly updated for each human … rating, ranking, indexing, or evaluating of machine and private and public human participants may be accomplished using software tools, data science, statistical analysis, or other means for reputation, credibility, credential, associations, experience, and engagement, for example; see also page 4, where human or machine participant enlistment or engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review) corresponding to a user account in a social media platform (see Burrows, page 8, where in various embodiments, systems may be used by the end consumer to, for example, scan their social media news feed or other content sources to rate, filter, and display content and communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract). 
Boro in view of Burrows does not disclose the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct.  Ferguson discloses the one or more selection criteria comprises at least one reviewer account of the multiple reviewer accounts has membership in an advocacy group associated with a defined type of offensive conduct (see Ferguson, Claim 1, wherein the method comprises at least one editorial reviewer reviewing said video stream; see also Claim 3, where the method further comprises at least one affinity having a plurality of members; each said user indicating to said video service provider an affinity group to which the user is a member; and each said affinity group having an associated content editor; see also paragraph [0109], where the editor may tag a particular scene with an SMD (subtractive-meta-data) tag; the tag will again specify start and end times, general information about the program and scene, and then a label from a defined list as to why users might find the content objectionable in some way).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro and Burrows with Ferguson for the benefit of allowing affiliate groups to mark, recommend, or provide selective editing of video and other media that can be received by users (see Ferguson, Abstract).
Regarding Claim 20, Boro in view of Burros and Ferguson discloses the computer program product of Claim 17, wherein:
Boro does not disclose the one or more selection criteria further comprises a defined type of professional certification.  Burrows discloses the one or more selection criteria further (see Burrows, page 12, where Fig. 3 illustrates dynamic rating systems and method for human and machine review participants … software tools … may be used to dynamically rate participants for qualities such as … credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Burrows for the benefit of automated, user-configurable, unique, hyper personalized, and specific rules based human and machine workflow management (see Burrows, Abstract).
Claims 4-6, 8, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boro, Burrows and Ferguson as applied to Claims 1-3, 7, 9, 10, 13, 16, 17, and 20 above, and further in view of Borst (PG Pub. No. 2012/0036147 A1).
Regarding Claim 4, Boro in view of Burros and Ferguson discloses the system of Claim 3, wherein:
Boro does not disclose to resolve the presence of the first portion in the social media platform, the remediation component renders unavailable the first portion of the portions of the digital content to the user account.  Borst discloses to resolve the presence of the first portion in the social media platform, the remediation component renders unavailable the first portion of the portions of the digital content to the user account (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 5, Boro in view of Burros and Ferguson discloses the system of Claim 3, wherein:
Boro does not disclose to resolve the presence of the first portion in the social media platform, the remediation component directs a user device associated with a first reviewer account of the respective reviewer accounts to display a selectable visual element that permits editing the first portion of the portions of the digital content.  Borst discloses to resolve the presence of the first portion in the social media platform, the remediation component directs a user device associated with a first reviewer account of the respective reviewer accounts to display a selectable visual element that permits editing the first portion of the portions of the digital content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 6, Boro in view of Burrows, Ferguson, and Borst discloses the system of Claim 5, wherein:
Boro does not disclose the editing comprises removing offensive terminology from the first portion of the portions of the digital content while maintaining context.  Borst discloses the editing comprises removing offensive terminology from the first portion of the portions of the digital content while maintaining context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 8, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein the feedback component:
Boro does not disclose:
determines that the first portion of the portions of the digital content is classified as non-offensive content; and
provides the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion.
Borst discloses:
determines that the first portion of the portions of the digital content is classified as non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
provides the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 14, Boro in view of Burros and Ferguson discloses the computer-implemented method of Claim 13, further comprising:
Boro does not disclose determining, by the system, that the first portion of the portions of the digital content is classified as the offensive content and causing, by the system, a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context.  Borst discloses determining, by the system, that the first portion of the portions of the digital content is classified as the offensive content and causing, by the system, a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 15, Boro in view of Burrows and Ferguson discloses the computer-implemented method of Claim 13, further comprising:
Boro does not disclose:
determining, by the system, that the first portion of the portions of the digital content is classified as non-offensive content; and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion.
Borst discloses:
determining, by the system that the first portion of the portions of the digital content is classified as non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 18, Boro in view of Burros and Ferguson discloses the computer program product of Claim 17, the program instructions are further executable by the processor to cause the processor to:
Boro does not disclose determining, by the system, that the first portion of the portions of the digital content is classified as the offensive content and causing, by the system, a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context.  Borst discloses determining, by the system, that the first portion of the portions of the digital content is classified as the offensive content and causing, by the system, a user device associated with a first reviewer account of the respective reviewer accounts to display a visual element that permits editing the first portion of the portions of the digital content, content remove offensive terminology and maintain context (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Regarding Claim 19, Boro in view of Burros and Ferguson discloses the computer program product of Claim 17, the program instructions are further executable by the processor to cause the processor to:
Boro does not disclose:
determining, by the system, that the first portion of the portions of the digital content is classified as the non-offensive content; and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion.
Borst discloses:
determining, by the system that the first portion of the portions of the digital content is classified as the non-offensive content (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text); and
providing, by the system, the first portion of the portions of the digital content to a user device associated with the user account, wherein the user device presents the first portion (see Borst, paragraph [0034], where when the user clicks the SEND button 32 with any prohibited words in the text box 30, the message could be censored before it is transmitted, so that a receipt computer displays a modified version of the message, such as with some or all of the words removed, obscured, and/or replaced by replacement text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Borst for the benefit of filtering prohibited words in communications with replacement text (see Borst, Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boro in view of Burros and Ferguson as applied to Claims 1-3, 7, 9, 10, 13, 16, 17, and 20 above, and further in view of Parikh (PG Pub. No. 2019/0220512 A1).
Regarding Claim 11, Boro in view of Burros and Ferguson discloses the system of Claim 1, wherein:
Boro does not disclose the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility, domestic altercation, and political altercation.  Parikh discloses the defined type of offensive conduct is selected from a group of types consisting of school bullying, workplace hostility (see Parikh, paragraph [0142], where a single policy reviewer or may policy reviewers can be used to analyze the documents … in some instances, this operation can be farmed out to human resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Parikh for the benefit of real-time analysis of sentiments for violations of compliance policy or law (see Parikh, Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boro in view of Burros and Ferguson as applied to Claims 1-3, 7, 9, 10, 13, 16, 17, and 20 above, and further in view of Ben-Yoseph (PG Pub. No. 2019/0037038 A1).
Regarding Claim 12, Boro in view of Burros and Ferguson
Boro does not disclose:
receives first metadata corresponding to a second user account that originated a second portion of the portions of the digital content that is classified as the offensive content; and
receives second metadata corresponding to the user account in the social media platform; and
a model generator component that generates a model for identifying the offensive content using machine-learning based at least on one or more of the rating information, the first metadata, or the second metadata, wherein the model classifies the digital content directed to the user account as one the of offensive content or the non-offensive content.
Ben-Yoseph discloses:
receives first metadata corresponding to a second user account that originated a second portion of the portions of the digital content that is classified as the offensive content (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account); and
receives second metadata corresponding to the user account in the social media platform (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account); and
a model generator component that generates a model for identifying the offensive content using machine-learning based at least on one or more of the rating information, the first metadata, or the second metadata, wherein the model classifies the digital content directed to the user account as one the of offensive content or the non-offensive content (see Ben-Yoseph, paragraph [0117], where indicia of inappropriate communications, along with the list of known people, can be used to filter out potentially inappropriate content sent to a teen or child account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Boro with Ben-Yoseph for the benefit of providing access to (see Ben-Yoseph, Abstract).
Response to Arguments
Applicant’s Arguments, filed December 20, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Erickson (PG Pub. No. 2016/0205141 A1), which concerns policy enforcement by end user review.
Sudduth (PG Pub. No. 2017/0359284 A1), which concerns regulating transmission of content to public platforms using context-based analysis.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161